Doe, J.
Sec. 10, ch. 70, Rev. Stats., provides that it shall be the duty of the prudential committee to select and hire teachers for the district, provide for them board, furnish necessary fuel, &c. To provide board for the teachers was an official duty expressly imposed upon the defendant by statute, and the vote of the district relating to that subject was an act of usurpation and void as an attempt to repeal an act of the legislature. The concurrence of the defendant in such an attempt would be immaterial, and his refusal to comply with the vote of the district is not sufficient to sustain this action.

Case discharged.